Citation Nr: 1423151	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013 the Board remanded the matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand of these matters is once again required.  The Board previously remanded the claims, in part, in order to obtain an opinion regarding the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities.  As detailed below, the subsequently obtained opinion is not adequate.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an effort to satisfy the prior Board directives and obtain a VA medical opinion that fully answers the medical questions raised by this appeal, the Board must remand to obtain additional opinion evidence.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has asserted that the disabilities of the upper and lower extremities are due to his service in Vietnam, and specifically due to herbicide exposure.  As previously outlined in the August 2013 Board remand, the record shows that he had service in Vietnam and therefore exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Further, there is a presumption that certain disabilities are due to herbicide exposure and among these disabilities is early-onset peripheral neuropathy recognized by the VA Secretary as etiologically related to such exposure.  See Id.  Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  This amendment to the regulation applies to this case.

The Final Rule implementing the amendment detailed reasons for the changes, noting medical report findings that peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  On these findings, the regulation was amended to remove the requirement that the disability appear within weeks or months after exposure that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See Id.  

In this case, the Veteran's private physician, Dr. Yarab, diagnosed mild peripheral polyneuropathy with a superimposed right tarsal tunnel syndrome.  The October 2013 VA examiner diagnosed idiopathic mild peripheral neuropathy affecting both feet distally.  In the August 2013 remand, the Board directed that the Veteran undergo an appropriate VA examination to determine whether the disabilities were due to the presumed herbicide exposure.  The Board directed the examiner to clearly report whether a medical diagnosis of the upper and lower extremities is warranted.  If so, the examiner was to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy of the upper and lower extremities is causally related to the Veteran's service, to specifically include presumed exposure to herbicides during service.  The October 2013 VA examiner opined that the Veteran had an idiopathic mild peripheral neuropathy affecting both feet distally that arose in 2007, many years after the end of his service in 1971.  His rationale was that the Veteran did not have diabetes and therefore was not presumptively covered for his neuropathy due to being exposed to Agent Orange.

The Board finds that this opinion is inadequate because the examiner premised his rationale on an inaccurate interpretation of the law.  As noted, the examiner noted that "[the Veteran] does not have diabetes and is not therefore presumptively covered for his neuropathy due to being exposed to Agent Orange."  The Board notes that peripheral neuropathy is a disability listed under the presumptive conditions at 38 C.F.R. §§ 3.307, 3.309, as previously noted, and there is no requirement of a diagnosis of diabetes for the presumption to apply.  Furthermore, the examiner failed to apply the "at least as likely as not" legal standard of proof that the Board directed in the remand.  On remand the examiner is required to use the correct standard of proof in fashioning his or her opinion in this case.  For these reasons, the Board finds that another remand is needed.  On remand, another examination should be conducted by a different examiner than the examiner who provided the August 2013 examination.  The examiner, if possible, should be a neurologist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again take appropriate action to ensure that the Veteran has been furnished proper VCAA notice and assistance with regard to each of the issues.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy, to specifically include as due to herbicide exposure.  It is imperative that the claims file be made available to the examiner for review.  If possible, this examination should be provided by a different examiner than the examiner who conducted the August 2013 examination and preferably, a neurologist.

The examiner should clearly report whether a medical diagnosis of peripheral neuropathy of the upper and lower extremities is warranted.  The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50% or higher degree of probability) that 

(a) the disability is of the early-onset type (for which VA recognizes an etiological relationship to herbicides exposure exists); or if not, 

(b) the disability had its onset in or is otherwise medically related to service, to particularly include to presumed in-service herbicide exposure therein.

The examiner should offer a rationale for any opinion with reference to pertinent evidence.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claims on appeal.  The RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



